DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the of arc formed" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "its outside peripheral wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the developed length" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 18, 24, 25, 27, 29 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lynn (U.S. Patent No. 6,102,225).
Lynn discloses a cosmetic product pot (Fig. 1) comprising: a base (14); a neck (16) defining an opening surmounting the base; and a lid (32) equipped with a seal having an upper surface and a lower surface; the neck of the pot possesses a brim having an inside periphery comprising a shoulder that forms a concave surface (26); on a lower surface of the seal, the seal comprises an annular flexible lip (56) having on an outside peripheral wall a convex form which, when the lid is tightened onto the base, espouses said concave surface over at least a portion of the height of the shoulder and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynn.
Lynn fails to teach the specific opening dimensions, but it would have been obvious to one of ordinary skill in the art at the time the invention was made to have .

Claims 16 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynn in view of Sangiovanni (U.S. Application Publication No. 2017/0107027).
Regarding claim 16, Lynn fails to teach wherein the base is made from glass or ceramic.
Sangiovanni teaches that it is known in the art to manufacture bases out of glass (par. 58).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the base out of glass in order to adjust the price or appearance of the base.
Regarding claim 16, Lynn fails to teach wherein the neck comprises on its outside periphery an indentation or groove defined under a peripheral rim and in which are provided two guide ramps enabling the closing or opening of the lid on the base to be guided, the seal has the general shape of a disk comprising an upper face attached to the lower face of the lid, and the seal has the general shape of a disk comprising the flexible annular lip on its lower face.
Sangiovanni teaches that it is known in the art to manufacture a pot wherein the neck comprises on its outside periphery an indentation or groove defined under a peripheral rim (Fig. 7) and in which are provided two guide ramps (10) enabling the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the pot structure of Sangiovanni and seal structure of Lynn together since such a modification would be the use of known techniques on known devices to achieve predictable results.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynn in view of Lutzker (U.S. Patent No. 5,209,362).
Lynn fails to teach wherein the lid comprises a coupling plate and a cap, the coupling plate comprising claws, at least one slide and a guide stud having at least two positions, i.e. an opening position when the pot is open and a resting position when the pot is closed, the coupling plate and the cap being assembled rotatably relative to each other, wherein the lid is configured to close on the base by application of a vertical pressure.
Lutzker teaches that it is known in the art to manufacture a lid (20) comprising a coupling plate (24) and a cap (22), the coupling plate comprising claws, at least one slide and a guide stud having at least two positions, i.e. an opening position when the pot is open and a resting position when the pot is closed, the coupling plate and the cap being assembled rotatably relative to each other (Figs. 1, 2), wherein the lid is configured to close on the base by application of a vertical pressure (Figs. 10, 12).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid of Lynn with the connection structure taught by Lutzker, in order to prove a child proof feature.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynn in view of Foster (U.S. Patent No. 3,910,444).
Lynn fails to teach wherein the seal is made from polypropylene, polyethylene, from elastomer or from styrene-ethylene-butylene-styrene.
Foster teaches that it is known in the art to manufacture a lid with a seal out of polypropylene (col. 2, lines 4-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid out of polypropylene, in order to ensure that the lid is resilient and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynn in view of Chung (U.S. Application Publication No. 2018/0132592)
Lynn fails to teach a tub inside the base configured to receive the cosmetic product.
Chung teaches that it is known in the art to manufacture a pot with a tub (10b).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the pot with a tub, in order to further protect the pot contents.

Conclusion


	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733